EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Carpenter, Reg. No. 62,747 on 14 March 2022.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A sensor module comprising:
a sensor part; and 
a case configured to house the sensor part, wherein the case includes:
an elastic sheet formed from rubber and including a flat contact surface 
a plurality of magnets disposed along the flat contact surface of the elastic sheet;
a first holding member for holding the plurality of magnets; and
a second holding member for holding the plurality of magnets in a portion closer to [[the]] an installation target of the sensor module than to the first holding member,
wherein each of the plurality of magnets comprises a spherical shape and is held so as to be rotatable about a center of gravity of each magnet by holding, by the first holding member, a first hemisphere on an opposite side of each magnet from the installation target and by holding, by the second holding 
the elastic sheet is disposed on a surface of the second holding member closer to the installation target,
a plurality of spaces surrounded by respective annular walls are formed in the elastic sheet, the plurality of magnets having portions protruding toward a portion closer to the installation target than to the second holding member are disposed along the flat contact surface by entering each magnet of the portions of the plurality of magnets into a corresponding space of the plurality of spaces, and
a part of the flat contact surface is positioned in a region that is closer to an inner periphery of the sensor module than the annular walls are to the inner periphery.

Claim 2 (Currently Amended):  A sensor module comprising:
a sensor part; and 
a case configured to house the sensor part, wherein the case includes:
an elastic sheet formed from an elastic body and including a flat contact surface an installation target of the sensor module by friction; and
a plurality of magnets disposed along the flat contact surface of the elastic sheet;
a first holding member for holding the plurality of magnets; and
a second holding member for holding the plurality of magnets in a portion closer to the installation target than to the first holding member,
wherein each of the plurality of magnets comprises a spherical shape and is held so as to be rotatable about a center of gravity of each magnet by holding, by the first holding member, a first hemisphere on an opposite side of each magnet from the installation target and by holding, by the second holding 
the elastic sheet is disposed on a surface of the second holding member closer to the installation target,
a plurality of spaces surrounded by respective annular walls are formed in the elastic sheet, the plurality of magnets having portions protruding toward a portion closer to the installation target than to the second holding member are disposed along the flat contact surface by entering each magnet of the portions of the plurality of magnets into a corresponding space of the plurality of spaces,
a part of the flat contact surface is positioned in a region that is closer to an inner periphery of the sensor module that the annular walls are to the inner periphery.
Claim 4 (Currently Amended): The sensor module according to claim 3, wherein the case further includes an elastic sheet formed from an elastic body 
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  There was no outstanding art rejection and the new amendment overcame the previous 112 rejection.  Therefore the reasons for allowance given in the previous office action are upheld.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855